Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed on 07/15/2022.
Claims 1–21 are pending.
Claims 11 and 17 are amended.
Claim 21 is newly added.

Claim Objections
The remarks in the objections have been considered and persuasive, the applicant has amended the claims:  
In claim 11, line 3, “steam “ has been changed to be “stream”. 
In claim 17, line 4, “steam” has been changed to be ‘stream”.
The objections in these regards have been withdrawn.

Response to Arguments
Rejections under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that Momtahan discloses system and methods for providing user-centric device-based data communications cost monitoring and controls. The method operates by sending  a registration request associated with a Subscriber session, determining current data usage associated with the subscriber, and sending data usage thresholds. The method further comprises sending quotas associated with the subscriber session after collecting data usage information associated with the Subscriber session after collecting data usage information associated with the subscriber session. The method receives a notification at the subscriber’s mobile device when a pre-determined quota is exceeded during the subscriber session to control data usage. The system communicates with a usage policy server and a usage policy application. The usage policy application allows a subscriber to alter terms and service tiers of a Subscription. The usage police application displays current data usage information on a per-network and per-application basis using subscriber profile information, Subscriber session information, and prior subscriber usage history received from the usage policy Server. 
Applicant argues that the reference only teaches going on an application level of usage simple data usage, not going down to a level of granularity that allows for understanding of activity based categories of usage within an active application.
Applicant argues that Momtahan primarily concern about controlling and limting a user’s data usage to avoid usage coverage with carrier. Applicant argues that Andaraj teaches wherein encouraging the user to exceed the “pre-determined quota” of Montahan which Montahan wants to not exceed. Andaraj discloses: a system for determining an interest of a user based on usage on usage data
Examiner’s Response:
Applicant’s arguments see remarks have been fully considered but they are not persuasive. 
As to claim 1, as recited in paragraph [0102], “Mobile usage policy application 104 can set data usage quotas, thresholds (including alert and stop thresholds) allowable maximum tariffs, allowable network service providers (i.e., allowed roamed network service providers 230 for a given subscriber, user equipment and/or application 306”,  Here, Momtahan teaches application 104 and 306, as in 306, see FIG.3, there is activity-based category of usage within the application 306. Thus, Momtahan teaches wherein going down to a level of granularity that allows for understanding of activity based categories of usage within an active application 
As recited in ABSTRACT,  “The received usage data is categorized into a plurality of categories based on character strings that reference the individual websites”; and ¶ [0075], “preferences determined by external sources (…streams by a user on a video website or application”, Anadaraj teaches wherein an activity-based category of usage within an active application executing on the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Momtahan et al. (hereinafter referred to as Momtahan) (U. S. Pub. No. 2011/0276442 A1) in view of Anandaraj (U.S. Pub. No. 2014/0032468 A1).
As to claim 1, Momtahan teaches a system for monitoring data usage of a device and generating a report relating to the data usage of the device (See at least ¶ [0014], “a system for monitoring and control of the data usage that is based on a subscriber’s device. Methods are disclosed that use a distributed system that runs on use equipment and mobile device”; and ¶ [0104], “The level of granularity of data stored in global store 368 allows subscribers and network administrators to run data queries and generate reports regarding data usage for a single subscriber”), the system comprising: a server connected to a network; a storage accessible by said server (See at least ¶ [0038], “exemplary operating environment 100 for providing network data communications cost monitoring and controls…Operating environment 100 includes user equipment 102, network access gateway 120, optional service controller 130, policy controller 140, subscriber data repository 150, usage policy server 160, and application server farm 170”); software executing on said server for receiving a data stream relating to data usage by a device over a network (See at least ¶ [0133], “usage stream information comprising current data usage information for user equipment 102 may be sent to a usage policy server 160”) and the software generating a data transaction from a portion of the data stream (See at least ¶ [0076], “application 306 will be blocked from performing additional data transactions”) by comparing the portion of the data to known data related to a pattern of data usage correlated with an active application running on the device so that the data transaction associates data usage associated with the portion of the data stream (See at least ¶ [0102], “Mobile usage policy application 104 can set data usage quotas, thresholds (including alert and stop thresholds) allowable maximum tariffs, allowable network service providers (i.e., allowed roamed network service providers 230 for a given subscriber, user equipment and/or application 306”); said software allocating a cost for the data transaction (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period”); said software generating a cost report based on the cost for the data transaction (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period. For example, a subscriber’s subscription may entail a charge of $60 up to a Giga Byte (GB) cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded”).
Although Momtahan teaches the substantial features of the claimed invention, Momtahan fails to expressly teach wherein an activity-based category of usage within an active application executing on the device.
In analogous teaching, Anandaraj exemplifies this wherein Anadaraj teaches wherein an activity-based category of usage within an active application executing on the device (See at least ABSTRACT,  “The received usage data is categorized into a plurality of categories based on character strings that reference the individual websites”; and ¶ [0075], “preferences determined by external sources (…streams by a user on a video website or application).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices, into Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control, for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 2, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches wherein said portion of the data stream is at least one of multiple data packets extracted by the software from the data stream and each data packet is analyzed to extract a source address or a destination address or a Universal Resource Locator (URL) to generate formatted usage data for each data packet, and wherein a data transaction is generated for each data packet (See at least¶ [0046], “Data usage controls include, but are not limited to…based on data sources (i.e., Uniform Resource Locator/URL addresses or Internet Protocol (IP addresses); and ¶ [0060], “monitor and control packet traffic between user equipment and the Internet”), said software generating a cost table for the data transactions (See FIG. 7).

As to claim 3, Momtahan and Anandaraj teach the system of claim 2. Momtahan further teaches wherein the portion of the data stream is a plurality of the data packets (See at least [0060], “monitor and control packet traffic between user equipment and the Internet”).

As to claim 4, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches wherein the portion of the data is a data packet from the data stream and said software analyzes the data packet to extract data packet information including a first address selected from a source address or a destination address or a Universal Resource Locator, and said software generated formatted usage data based on the extracted data packet information (See at least¶ [0046], and Fig.7 “Data usage controls include, but are not limited to…based on data sources (i.e., Uniform Resource Locator/URL addresses or Internet Protocol (IP addresses); and ¶ [0060], “monitor and control packet traffic between user equipment and the Internet”).

As to claim 5, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches  wherein the known data includes Internet Protocol (IP) addresses (See at least¶ [0046], and Fig.7 “Data usage controls include, but are not limited to…based on data sources (i.e., Uniform Resource Locator/URL addresses or Internet Protocol (IP addresses);

As to claim 6, Momtahan and Anandaraj teach the system of claim 1. Anandaraj further teaches wherein the known data includes key words to categorize subject or data types and categories (See at least ¶ [0071], “Once the websites are categorized, content items from the websites are processed and analyzed to determine one or more items of interest…after the categorization determination 123 categorizes the usage data, the specific interest identification 125 can user one or more neurons to perform keywords searches for particular products, brand names, geographic locations, etc.”).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 7, Momtahan and Anandaraj teach the system of claim 1. Anandaraj further teaches wherein the known data includes domain controller data to detect data usage in an office environment (See at least ¶ [0067], “The categorization engine can first generate and maintain a list or categorization table of websites (including the top domain levels and the multiple levels of a webpage and their corresponding determined categories”).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 8, Momtahan and Anandaraj teach the system of claim 1. Anandaraj further teaches wherein the known data includes Wi-Fi service set identifier (SSID) data to detect data usage in a public environment (See at least ¶ [0066], “The usage data can include information about particular times a user visited or selected to view a particular website…and identifier (e.g. URL) of the particular websites”).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 9, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches wherein said software executing on the device monitors memory usage of the device and correlates the monitored memory usage with the active applications running on the device (See at least ¶ [0038], “exemplary operating environment 100 for providing network data communications cost monitoring and controls…Operating environment 100 includes user equipment 102, network access gateway 120, optional service controller 130, policy controller 140, subscriber data repository 150, usage policy server 160, and application server farm 170”; and ¶ [0055], “longer-term historical storage of usage information occurs in subscriber usage database 156 within subscriber data repository 150”).

As to claim 10, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches wherein said software executing on the device monitors active applications on the device, and the data stream includes transmission Control Protocol/Internet Protocol (TCP/IP) data or User Datagram Protocol (UDP) data (See at least ¶ [0073], “ communication statck 312 is a Transmission Control Protocol (TCP)/Internet Protocol (TCP/IP) stack”).

As to claim 11. Momtahan and Anandaraj teach the system of claim 1. Momtahan  further teaches further comprising an authentication tool to capture a session establishment or a login to a system and wherein the data stream includes usage data relating to the session establishment or the login to a system (See at least ¶ [0061], “ Home network service provider 220 and roamed network service provider 230 may provide visibility of data usage records via a website under interface to subscribers that log in to check their account via web portals 222 and 232”; and ¶ [0086], “upon the authorization of a session, a usage breach probability is calculated by a breach probability calculation module with quota manager”).

As to claim 12, Momtahan and Anandaraj teach the system of claim 1. Momtahan  further teaches wherein the data transaction is saved on said storage (See at least ¶ [0038], “exemplary operating environment 100 for providing network data communications cost monitoring and controls…Operating environment 100 includes user equipment 102, network access gateway 120, optional service controller 130, policy controller 140, subscriber data repository 150, usage policy server 160, and application server farm 170”).

As to claim 13, Momtahan and Anandaraj teach the system of claim 1. Momtahan further teaches wherein the device is selected from the group consisting of: a smart phone, a tablet, a lap top computer, a desktop computer, a server, a device that utilizes machine-to-machine (M2M) communication and combination thereof (See at least ¶ [0039], “user equipment is any device that provides a user access to one or more networks. User equipment 102 can include, but is not limited to, a computer such as user equipment 102a, a personal digital assistant (PDA) such as user equipment 102b, a wireless phone, a smart phone”).

As to claim 14, Momtahan teaches a method for monitoring data usage of a device over a network and generating a report relating to the data usage of the device (See at least ¶ [0014], “a system for monitoring and control of the data usage that is based on a subscriber’s device. Methods are disclosed that use a distributed system that runs on use equipment and mobile device”; and ¶ [0104], “The level of granularity of data stored in global store 368 allows subscribers and network administrators to run data queries and generate reports regarding data usage for a single subscriber”), the method comprising the steps of: connecting a server having a storage to a network; receiving a date stream at the server, the data stream relating to data used by the device (See at least ¶ [0038], “exemplary operating environment 100 for providing network data communications cost monitoring and controls…Operating environment 100 includes user equipment 102, network access gateway 120, optional service controller 130, policy controller 140, subscriber data repository 150, usage policy server 160, and application server farm 170”); extracting a data packet from the data stream with software executing on the server; analyzing the data packet with software executing on the server to extract data packet information including a first address selected from a source address or a destination address or a Universal Resource Locator (URL), and generating formatted usage data based on the extracted data packet information (See at least ¶ [0046], and Fig.7 “Data usage controls include, but are not limited to…based on data sources (i.e., Uniform Resource Locator/URL addresses or Internet Protocol (IP addresses); and ¶ [0060], “monitor and control packet traffic between user equipment and the Internet”); matching the formatted usage data to known data wherein the known data is related to a pattern of data usage correlated with an active application running on the device that is associated with the first address and the data transaction associates data usage (See at least ¶ [0102], “Mobile usage policy application 104 can set data usage quotas, thresholds (including alert and stop thresholds) allowable maximum tariffs, allowable network service providers (i.e., allowed roamed network service providers 230 for a given subscriber, user equipment and/or application 306”); said software allocating a cost for the data transaction (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period”); generating a data transaction based on the matched formatted usage data; allocating a cost for the data transaction; generating a cost report based on the cost for the data transaction (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period. For example, a subscriber’s subscription may entail a charge of $60 up to a Giga Byte (GB) cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded”); and the software on the device correlating the monitored usage characteristics with active applications running on the device (See at least ¶ [0022], “both dynamic and static subscriber characteristics relative to a current usage session can be used to allow a subscriber to proactively manage data usage”)
Although Momtahan teaches the substantial features of the claimed invention, Momtahan fails to expressly teach wherein an activity-based category of usage within an active application executing on the device.
In analogous teaching, Anandaraj exemplifies this wherein Anadaraj teaches wherein an activity-based category of usage within an active application executing on the device (See at least ABSTRACT,  “The received usage data is categorized into a plurality of categories based on character strings that reference the individual websites”; and ¶ [0075], “preferences determined by external sources (…streams by a user on a video website or application).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 15, Momtahan and Anandaraj teach the method of claim 14. Momtahan further teaches wherein the formatted data includes a size of the data packet or a date of the data packet (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period”).

As to claim 16, Momtahan and Anandaraj teach the method of claim 14. Momtahan further teaches the data packet includes a header and the source address or the destination address is extracted from the header (See at least ¶ [0050], “information about the network such as the IP address the subscriber is currently using and what network or networks to which the subscriber is currently connected”).

As to claim 17, Momtahan and Anandaraj teach the method of claim 14. Momtahan further teaches wherein further comprising the step of: providing an authentication tool to capture a session establishment or a login to a system, and wherein the data stream includes usage data relating to the session establishment or the login to a system (See at least ¶ [0061], “ Home network service provider 220 and roamed network service provider 230 may provide visibility of data usage records via a website under interface to subscribers that log in to check their account via web portals 222 and 232; and ¶ [0086], “upon the authorization of a session, a usage breach probability is calculated by a breach probability calculation module with quota manager”).

As to claim 18, Momtahan teaches a system for controlling access to data usage by a device accessing data via a network connection (See at least ¶ [0014], “a system for monitoring and control of the data usage that is based on a subscriber’s device. Methods are disclosed that use a distributed system that runs on use equipment and mobile device”; and ¶ [0104], “The level of granularity of data stored in global store 368 allows subscribers and network administrators to run data queries and generate reports regarding data usage for a single subscriber”), the system comprising: a computer coupled to the network; a storage accessible by said computer, said storage having cost data indicative of a cost associated with accessing data, and account data indicative of a total amount of cost that can be charged to an account for accessing data (See at least ¶ [0038], “exemplary operating environment 100 for providing network data communications cost monitoring and controls…Operating environment 100 includes user equipment 102, network access gateway 120, optional service controller 130, policy controller 140, subscriber data repository 150, usage policy server 160, and application server farm 170”); software executing on said computer receiving a data request indicative of the device requesting access to data via the network, the data request associated with at least one data transaction and further associated with the account, the request including at least one value from which a cost associated with the data request can be determined wherein the at least one data transaction is further associated with known data related to a pattern of data usage correlated with an active application running on the device that is associated with the first address and the data transaction associates data usage (See at least ¶ [0046], and Fig.7 “Data usage controls include, but are not limited to…based on data sources (i.e., Uniform Resource Locator/URL addresses or Internet Protocol (IP addresses); and ¶ [0060], “monitor and control packet traffic between user equipment and the Internet”; and ¶ [0102], “Mobile usage policy application 104 can set data usage quotas, thresholds (including alert and stop thresholds) allowable maximum tariffs, allowable network service providers (i.e., allowed roamed network service providers 230 for a given subscriber, user equipment and/or application 306”); software executing on said computer determining a cost associated with the data request (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period”); software executing on said computer comparing the cost associated with the data request with account data associated with the account to determine if the cost associated with the data request can be allocated to the account; software executing on said computer allowing the device to receive the data associated with the data request when the cost associated with the data request is allocated to the account (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period”; and ¶ [0061], “ Home network service provider 220 and roamed network service provider 230 may provide visibility of data usage records via a website under interface to subscribers that log in to check their account via web portals 222 and 232”).
Although Momtahan teaches the substantial features of the claimed invention, Momtahan fails to expressly teach wherein an activity-based category of usage within an active application executing on the device.
In analogous teaching, Anandaraj exemplifies this wherein Anadaraj teaches wherein an activity-based category of usage within an active application executing on the device (See at least ABSTRACT,  “The received usage data is categorized into a plurality of categories based on character strings that reference the individual websites”; and ¶ [0075], “preferences determined by external sources (…streams by a user on a video website or application).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

As to claim 19, Momtahan and Anandaraj teach the system of claim 18. Momtahan further teaches wherein the account is associated with a second device and the data transaction is indicative of an exchange of data between the device and the second device (See at least ¶ [0061], “ Home network service provider 220 and roamed network service provider 230 may provide visibility of data usage records via a website under interface to subscribers that log in to check their account via web portals 222 and 232”; ¶ [0159], “Network interface 1290 enables computer 1200 to communicate with remote devices”).

As to claim 20, Momtahan and Anandaraj teach the system of claim 18. Momtahan further teaches wherein the allocation rule is further indicative of the total amount of data usage that can be allocated to the account based on a monetary value associated with a purchase related to the data transaction (See at least ¶ [0059], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used within a period. For example, a subscriber’s subscription may entail a charge of $60 up to a Giga Byte (GB) cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded”).

As to claim 21, Momtahan and Anandarai teach the system of claim 1. Momtahan further teaches wherein in generating the data transaction from the portion of the data stream (See at least ¶ [0059] and ¶ [0102], “Mobile data costs for a subscriber using user equipment 102 may be based on data volume used (generating data transaction) within a period”; and ¶ [0102], “Mobile usage policy application 104 can set data usage quotas, thresholds (including alert and stop thresholds) allowable maximum tariffs, allowable network service providers (i.e., allowed roamed network service providers 230 for a given subscriber, user equipment and/or application 306”).  Anadaraj further teaches software utilizes network stream of data to identify the pattern of data usage to generate the data transaction and correlate the portion of the data stream with the activity based category of usage within the active application (See at least ABSTRACT, “The received usage data is categorized into a plurality of categories based on character strings that reference the individual websites”; and ¶ [0075], “preferences determined by external sources (…streams by a user on a video website or application”, Here, Anadaraj teaches wherein an activity-based category of usage within an active application executing on the device.).
Thus, given the teaching of Anandaraj, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Anandarai, predicting user activity based on usage data received from client devices,  into  Momtahan, system and methods for user-centric mobile device-based data communications cost monitoring and control,  for method and system of monitoring and controlling data usage of client devices. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the data usage of client devices (See Anandaraj: ABSTRACT).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





John Fan
/J. F. /
Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456